10/08/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs May 12, 2020

           STATE OF TENNESSEE v. DEMARCUS JAMEL LOVE

               Appeal from the Circuit Court for Rutherford County
                     No. F-81465A       Royce Taylor, Judge
                    ___________________________________

                          No. M2019-01778-CCA-R3-CD
                      ___________________________________


Defendant, Demarcus J. Love, was indicted by a Rutherford County Grand Jury for six
counts of criminal simulation, one count of simple possession of marijuana, one count of
possession of drug paraphernalia, and one count of driving on a cancelled, suspended, or
revoked license. Defendant filed a motion to suppress in which he argued that the officer
did not have probable cause to stop him after he made a U-turn. After a hearing on the
motion, the trial court granted Defendant’s motion. The State appeals the ruling of the
trial court. After a thorough review of the record, we conclude that the officer had
probable cause to stop Defendant. We reverse the judgment of the trial court and remand
the case for further proceedings.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE, and ROBERT H. MONTGOMERY, JR., J.J., joined.

John D. Drake, Murfreesboro, Tennessee, for the appellee, Demarcus Jamel Love.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and Allyson Abbott,
Assistant District Attorney General, for the appellant, State of Tennessee.


                                       OPINION

                             Facts and Procedural History

     On January 11, 2019, Defendant was driving on Murfreesboro Road in LaVergne.
LaVergne Police Officer Justin Darby observed Defendant make a U-turn in violation of
LaVergne Municipal Code Section 15-405. Officer Darby initiated a traffic stop by
following Defendant and turning on his blue lights. Officer Darby had a cold so when he
approached the vehicle, he thought he smelled marijuana but was unsure because he was
congested. Officer Darby asked Defendant for permission to search the vehicle, and
Defendant denied permission. Officer Darby deployed his canine to “conduct a free-air
sniff” around the vehicle. The canine indicated a positive alert at the front passenger
door. Officer Darby searched the vehicle, marijuana was located inside the vehicle, and
Defendant was arrested.

       Defendant was indicted by a Rutherford County Grand Jury for six counts of
criminal simulation, one count of simple possession, one count of possession of drug
paraphernalia, and one count of driving on a cancelled, suspended, or revoked license.
Defendant filed a motion to suppress. In support of his motion, Defendant argued that
Officer Darby did not have probable cause to stop him because the municipal code
provision he violated was unenforceable because the city failed to post signs that
prohibited U-turns. Defendant maintained that he was not on notice that U-turns were
prohibited. The State argued that according to Tennessee Code Annotated Section 55-10-
307(a), municipalities “may by ordinance provide additional regulations for the operation
of vehicles within the municipality.” Further, the State maintained that a state statute
provides that “local authorities may cause markers, buttons, or signs to be placed” in
order to alert drivers of traffic regulations. T.C.A. 55-8-140(4). At this intersection, the
State argued that LaVergne opted to regulate U-turns by ordinance.

      The trial court granted Defendant’s motion to suppress. The trial court found that
LaVergne Municipal Code Section 15-405 prohibits U-turns. The Tennessee Department
of Transportation (“TDOT”) Traffic Design Manual1 requires cities to post appropriate
signage that indicates the prohibition of U-turns. The trial court found that although there
were signs at other intersections in LaVergne that prohibited U-turns, there was no
signage where Defendant made a U-turn. The trial court stated in part:

               Tennessee Code Annotated [Section] 54-16-108(a)(2) even provides
       that it is unlawful for any person to make a left turn or a semicircular or U-
       turn except through an opening provided for that purpose to make a U-turn
       if there is an opening provided for that purpose in the dividing curb,
       section, separation, or line (the central reservation). Unless otherwise
       posted, any driver would reasonably believe it is legal to make a U-turn in a
       paved area in the middle of the median which appears to be designed for
       that purpose. In this case, the roadway in question is a U.S. highway (U.S.
       41), a State of Tennessee highway (T.N. 70), and a municipal road

       1
           The design manual is not in the record.
                                                -2-
      (Murfreesboro Road). The paved area in the central reservation appeared
      from photos (Exhibit 2) to be designed for the purpose of pulling out of
      traffic (from the travel lanes) to make a left turn or a U-turn, and that any
      driver would reasonably believe it was legal and appropriate to conduct
      such maneuver.

             Such U-turns are necessary for drivers to access businesses and
      residences on the opposite side of a divided highway and are routinely
      performed on a daily basis.

             This [c]ourt concludes that because the area appears to be designed
      for turns (including U-turns) and there was no posted prohibition against
      such turns, there was no reasonable suspicion to stop [Defendant].
      Accordingly, the subsequent search of the vehicle and the evidence
      obtained as a result of the search must be suppressed.


The trial court found that Officer Darby’s traffic stop of Defendant’s vehicle was not
based upon reasonable suspicion. It is from the granting of Defendant’s motion that the
State now appeals.

                                         Analysis

        The State argues that the trial court erred in granting the motion to suppress
because Officer Darby had probable cause to initiate a traffic stop. Defendant argues that
the trial court was correct in granting the motion to suppress. We agree with the State.

        In reviewing a trial court’s ruling on a motion to suppress, this Court will uphold
the trial court’s findings of fact unless the evidence preponderates otherwise. State v.
Odom, 928 S.W.2d 18, 23 (Tenn. 1996). The party prevailing in the trial court is
afforded “the strongest legitimate view of the evidence and all reasonable and legitimate
inferences that may be drawn from that evidence.” State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998). Questions concerning the “credibility of the witnesses, the weight and
value of the evidence, and resolution of conflicts in the evidence are matters entrusted to
the trial judge as the trier of fact.” Odom, 928 S.W.2d at 23. However, our review of the
trial court’s application of the law to the facts is de novo, with no presumption of
correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001).

       The Fourth Amendment to the United States Constitution and Article I, section 7
of the Tennessee Constitution guarantee protection from unreasonable searches and
seizures. State v. Nicholson, 188 S.W.3d 649, 656 (Tenn. 2006). “However, neither the
                                           -3-
Fourth Amendment nor Article I, section 7 limit all contact between police and citizens.”
State v. Daniel, 12 S.W.3d 420, 424 (Tenn. 2000). There are three categories of police-
citizen interaction: (1) a full-scale arrest which must be supported by probable cause; (2)
a brief investigatory detention which must be supported by reasonable suspicion; and (3)
brief police-citizen encounters which require no objective justification. Id. “While
arrests and investigatory stops are seizures implicating constitutional protections,
consensual encounters are not.” Nicholson, 188 S.W.3d at 656. The State bears the
burden of proving that a warrantless action was justified as a lawful investigatory stop or
under some other exception to the warrant requirement. Id. at 656-657. We apply the
totality of the circumstances analysis and the standard of whether a reasonable person
would believe that he was not free to leave. Id. at 658.

        “One exception to the warrant requirement exists when a police officer makes an
investigatory stop based upon reasonable suspicion, supported by specific and articulable
facts, that a criminal offense has been or is about to be committed.” Id. (citing Terry v.
Ohio, 392 U.S. 1, 20-21 (1968); State v. Bridges, 963 S.W.2d 487, 492 (Tenn. 1997)).
The moment that a police officer turns on the blue lights of his patrol vehicle, the “police
officer has clearly initiated a stop and has seized the subject of the stop.” State v. Binette,
33 S.W.3d 215, 218 (Tenn. 2000). In cases involving a seizure when a police officer
pulls over a vehicle, the police officer must have reasonable suspicion of criminal
activity, supported by specific and articulable facts, at the time that the police officer
turns on the blue lights. Id. “Reasonable suspicion is a particularized and objective basis
for suspecting the subject of a stop of criminal activity . . . , and it is determined by
considering the totality of the circumstances surrounding the stop . . . .” Id. (internal
citations omitted). A violation of an ordinance or municipal code provides officers with
the authority to seize an individual. See State v. Christopher Demotto Linsey, No.
M2002-01299-CCA-R3-CD, 2004 WL 840080 at *3, (Tenn. Crim. App. Apr. 16, 2004),
(“The Defendant failed to abide by the Clarksville ordinance when he made a right turn
without activating his turn signal. Therefore, the police officers had probable cause to
believe that he had violated the municipal ordinance, and their stop of the Defendant was
constitutional.”), no perm. app. filed.

       We note the general rule that municipal ordinances that conflict with State law are
invalid. See Southern Ry. Co. v. Knoxville, 442 S.W.2d 619, 621 (Tenn. 1968).
However, where, as here, a municipality adds additional requirements, which do not
conflict with the State law, the municipal ordinance will stand. See id. at 622.

       In this case, Defendant was clearly seized when Officer Darby stopped
Defendant’s vehicle. See Binette, 33 S.W.3d at 218. Consequently, we must determine
whether Officer Darby had reasonable suspicion that a traffic violation had occurred at
the time he initiated the stop. See id.
                                             -4-
      Here, the state statute governing the rules of the road generally prohibits U-turns
except under certain circumstances. See T.C.A. § 54-16-108(a)(2) (Rules of the road).
However, municipalities “may” regulate the operation of vehicles at intersections by
using markers, buttons, or signs. T.C.A. § 55-8-140(4). An intersection is defined as


        (A)The area embraced within the prolongation or connection of the lateral
        curb lines, or, if none, then the lateral boundary lines of the roadways of
        two (2) highways that join one another at, or approximately at, right angles,
        or the areas within which vehicles traveling upon different highways
        joining at any other angle may come in conflict; or

        (B) Where a highway includes two (2) roadways thirty feet (30′) or more
        apart, then every crossing of each roadway of that divided highway by an
        intersecting highway shall be regarded as a separate intersection. In the
        event the intersecting highway also includes two (2) roadways thirty feet
        (30′) or more apart, then every crossing of two (2) roadways of such
        highways shall be regarded as a separate intersection;


T.C.A. 55-8-101(32). Municipalities “may by ordinance provide additional regulations
for the operation of vehicles within the municipality” which shall not be in conflict with
Chapter 8 of Title 55. T.C.A. § 55-10-307(a). The City of LaVergne chose to enact an
ordinance that prohibited U-turns to regulate the operation of vehicles pursuant to the
authority prescribed in Tennessee Code Annotated Section 55-10-307(a), which gives
municipalities the ability to enact additional requirements. The trial court’s reliance on
the language of Tennessee Code Annotated Section 54-16-108(a) that generally prohibits
U-turns in Tennessee must be aligned with Tennessee Code Annotated Section 55-10-
307(a). Further the break in the highway in question is not an intersection as defined by
Tennessee Code Annotated Section 55-8-101(32).2 Tennessee Code Annotated Section
55-8-140 only applies to turns at intersections and its application to this case is
misconstrued.

       Defendant was prohibited from making a U-turn by municipal ordinance. No
statute requires the placement of signage that prohibits U-turns at breaks in the median.
Accordingly, the ordinance was not in conflict with state law and was enforceable.
Defendant’s lack of awareness of such a municipal ordinance prohibiting a U-turn at this

        2
           It is clear from the evidence, specifically photo exhibit 2, that this break is not two highways
intersecting one another.
                                                  -5-
particular location is of no consequence. This is simply a case of Defendant committing
a traffic violation which resulted in a constitutional stop based on the officer’s reasonable
suspicion that a traffic violation had occurred. See State v. Vineyard, 958 S.W.2d 730
(1997).

                                        Conclusion

      After our review, we conclude that the trial court erred in granting the motion to
suppress. As a result, we reverse the judgment of the trial court and remand for further
proceedings consistent with this opinion.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -6-